Citation Nr: 0115535	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative right ankle sprain with arthroscopic 
ligamentous reconstruction.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from January 1975 to 
January 1979.  Her DD Form 214 also indicates that she had 
over three years additional prior active military service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), which established secondary service 
connection for a right ankle disability and assigned an 
initial 10 percent rating, effective November 16, 1998.  The 
veteran canceled her request for a Board hearing in 
connection with that appeal.  See 38 C.F.R. §§ 20.702, 20.704 
(2000).

During the course of the appeal the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
According to the Act any rating decision that became final 
during the period between July 14, 1999, and ending on the 
date of enactment and that determined that a service 
connection claim was not well grounded may be re-adjudicated 
as if the denial had not been made.  VCAA, 
Pub. L. No. 106-475, Section 7, 114 Stat. 2096, 2099-
2100 (2000).  Insofar as the March 2000 decision determining 
that the claim of entitlement to secondary service connection 
for a left ankle disability was not well grounded became 
final within the specified period, the Board refers the issue 
back to the RO for re-adjudication.


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by motion limitation and complaints of pain 
productive of no more than moderate impairment.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for a service-connected post-operative right ankle 
sprain with arthroscopic ligamentous reconstruction have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code  5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Private clinical records show that in January 1998 the 
veteran injured her right ankle as a result of a twisting 
injury while falling downstairs.  X-rays of her right ankle 
disclosed no evidence of fracture or dislocation.  The 
diagnosis was sprained ankle.

In a statement dated in September 1998 the veteran's private 
physician, J. Rao, M.D., stated that the veteran has been 
under his care for right ankle pain and lateral ligamentous 
instability and that she was scheduled to undergo arthroscopy 
of the right ankle with ligament reconstruction later that 
month.

A New Jersey City Medical Center operative report dated in 
September 1998 shows that the veteran underwent right ankle 
joint arthroscopy with reconstruction of the lateral ankle 
ligaments on the right side, without complications.

Clinical progress notes dated between February 1998 and April 
1999 were received from Dr. Rao in May 1999.  The notes 
reflect that the veteran sustained a sprain of the right 
ankle in January 1998 and was evaluated and treated for 
complaints of right ankle pain thereafter.  Clinical 
evaluation of the right ankle between June 1998 and September 
1998 revealed findings of tenderness and pain at the extremes 
of ankle motion.  X-rays take in August 1998 were positive 
for lateral ligamentous instability of the ankle.  Following 
repair of the lateral collateral ligament in September 1998 
the veteran was placed in a short-leg cast until 
approximately mid-November 1998.  Thereafter a short-leg 
posterior splint was applied.  In November 1998 the veteran's 
surgical wounds were noted to have healed well and she was 
placed in an air cast and provided dorsi/plantar flexion 
exercises.  Her range of motion was noted to be improving in 
December 1998 and January 1999, although inversion was 
reported to be limited.  In April 1999 the ankle was noted to 
be stable with minimal swelling over the peroneal tendons.  
The veteran was advised she could return to work.  

On VA examination in May 1999, the examiner reviewed the 
claims file for the purpose of ascertaining if the veteran's 
recent right ankle injury could be related to her service-
connected left knee disability.  He answered in the 
affirmative.

The RO established service connection for a right ankle 
disability by rating action dated in October 1999.  This 
disorder was rated as 10 percent disabling, effective from 
November 1998.

In September 1999, the veteran was prescribed molded plantar 
inserts for her right foot.

On a VA examination in January 2000, the veteran reported 
that she was status post ligamentous reconstruction of her 
right ankle in September 1998, with some improvement in right 
ankle instability.  She indicated that she still experienced 
right ankle pain with prolonged ambulation and with weather 
changes.  The examiner noted she appeared to be without any 
significant symptoms on the day of examination.  On physical 
examination of the right foot, there was no swelling, 
increased heat or erythema.  Range of motion was as follows:  
Dorsiflexion to 15 degrees on the right compared to 
20 degrees on the left; eversion to 10 degrees; and, 
inversion to 20 degrees.  A well-healed surgical scar was 
noted inferior to the lateral malleolus on the right.  Her 
gait was within normal limits.  Sensation to light touch was 
intact in all dermatones and symmetrical with the left lower 
extremity.  An X-ray of the right ankle was negative for 
fracture of bony abnormality.

In VA Form 9, received in June 2000, the veteran argued her 
right ankle continued to swell and cause her pain constantly.  
She reported wearing a prosthesis daily and having problems 
standing, bending or walking.  She indicated it was worsening 
every day and that her physician had indicated the 
possibility of further surgery in the near future.

In March 2000 the RO granted the veteran a temporary 
100 percent rating for her service-connected right ankle 
disorder under the provisions of 38 C.F.R. § 4.30 (2000), 
effective from September 16, 1998 to April 30, 1999.

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim. Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
during the pendency of this appeal, is applicable to the 
veteran's rating claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It provides, in pertinent part, that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim and requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The Board finds that the veteran is not prejudiced by its 
consideration of her claim pursuant to this new legislation 
insofar as VA has already met all obligations under the new 
law.  Specifically, the record reflects that the veteran has 
been informed of the requirements for establishing 
entitlement to a higher disability evaluation for her right 
ankle, and that she has submitted pertinent evidence and 
argument in support of that claim.  The RO has informed the 
veteran in the statement of the case of the evidence obtained 
and, in via a letter, of her right to submit additional 
pertinent evidence.  The veteran has indicated the existence 
of no additional evidence, such as more recent treatment 
entries, pertinent to her claim.  Moreover, the RO has 
afforded the veteran a recent VA examination pertinent to the 
severity of her right ankle disability.  In that regard the 
Board acknowledges the veteran's general argument that her 
right ankle disability grows continually worse over the 
years.  However, she has neither submitted nor identified 
evidence of additional or more severe symptomatology, she was 
examined as recently as January 2000, available medical 
evidence shows an improvement in right ankle symptoms post-
operatively, and, as stated, she has not identified 
subsequent treatment or other indications of a material 
change in her disability.  See Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999) (No examination required in absence of 
evidence showing some increase in disability).  See also 
38 C.F.R. §§ 3.326, 3.327 (2000).  Based on these particular 
facts the examination of record is adequate, speaking to the 
presence and degree of right ankle manifestations, and, 
therefore, re-examination is not indicated.

In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.  A 
remand for adjudication by the RO would serve only to further 
delay resolution of the veteran's claim.  

Analysis

The veteran is service-connected for post-operative right 
ankle sprain with arthroscopic ligamentous reconstruction, 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  That diagnostic 
code pertains to limitation of ankle motion and provides for 
assignment of a 10 percent evaluation where there is moderate 
limitation of motion.  A 20 percent evaluation is assigned 
where limitation of ankle motion is marked.  Id.  The normal 
ranges of ankle motion are from zero to 20 degrees 
dorsiflexion and zero to 45 degrees plantar flexion.  
38 C.F.R. Part 4, Plate II (2000).

The recent clinical data shows that the veteran has some 
limitation of right ankle dorsiflexion as compared to the 
left.  While the January 2000 VA examination report does not 
include a range of plantar flexion, the private progress 
notes submitted by Dr. Rao indicate that the veteran's right 
ankle motion both prior and subsequent to her surgery in 
September 1998, while painful at the extremes pre-
operatively, was primarily restricted to a limitation of 
ankle inversion.  The Board also notes that the January 2000 
VA examiner noted the veteran appeared to be without 
significant symptoms at that time, and that her gait was 
normal.  Thus, the evidence does not reflect more than 
moderate motion limitation.

The Board further notes the veteran's contentions of constant 
swelling; however, such is not shown by the competent 
evidence of record.  Rather, the medical evidence shows only 
some limitation of motion and includes note of the veteran's 
complaint of tenderness, to include with activity.  No 
medical professional has characterized the veteran's motion 
limitation or overall disability resulting from her right 
ankle sprain as more than moderate.  Even factoring in her 
complaints of pain, the veteran has been cleared to return to 
work and her private physician characterized her ankle as 
stable in April 1999.  

In considering whether the veteran's right ankle disability 
results in additional functional loss, the Board emphasizes 
that her gait is described as normal, that the January 2000 
examiner specifically noted the absence of increased heat, 
swelling or erythema, and, again, that the veteran appeared 
to without significant symptoms.  As set out above, in April 
1999, the veteran's private physician, noted only minimal 
swelling and described the ankle as stable.  She was informed 
she could return to work.  Such findings are not indicative 
of functional loss beyond that contemplated in the assigned 
10 percent rating, but, rather, reflect that the veteran's 
right ankle disability is manifested by no more than some 
motion limitation with subjective complaints of pain, but 
without objective evidence of loss such as swelling, redness, 
atrophy, incoordination, etc.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In sum, 
the objective medical evidence throughout the appeal period 
does not show more than moderate right ankle disability due 
to pain and motion limitation.


Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Specifically, the 
competent medical evidence indicates the veteran's surgical 
right ankle scars are well-healed, see 38 C.F.R. § 4.118 
(2000); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), and 
do not demonstrate separately disabling residuals such as due 
to neurologic involvement.  See 38 C.F.R. § 4.14 (2000).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) is in order.  The Court has 
held that the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands 
for the proposition that the Board may deny extraschedular 
ratings, provided that adequate reasons and bases are 
articulated.  See also VAOPGCPREC 6-96 (finding that the 
Board may deny extraschedular ratings, provided that the RO 
has fully adjudicated the issue and followed appropriate 
appellate procedure).  The Board notes that the RO included 
notice of 38 C.F.R. § 3.321 in the statement of the case.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual.  Here, 
the Board notes that the veteran is already in receipt of a 
temporary total evaluation under 38 C.F.R. § 4.30 to reflect 
her period of recovery from right ankle surgery.  Such period 
ended in April 1999, at which time the veteran was cleared to 
return to work.  There is no evidence that she had undergone 
further surgery or hospitalization for her right ankle since 
that time, despite her statement that her private physician 
indicated the possibility of such.  She does not claim to 
have recently missed time from work due to her right ankle, 
and, in any case, the percentage ratings under the Schedule 
are themselves representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  That provision speaks 
directly to the facts of this case.  Apart from the period of 
surgical recovery, during which she received a temporary 
total evaluation, the veteran has demonstrated no unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  The evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, the Board determines that consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Finally, the Board has considered whether the veteran is 
entitled to a staged rating for her service-connected right 
ankle disorder as prescribed by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the veteran's 
service-connected right ankle disorder has not been 
manifested by more than a moderate limitation of motion since 
the date of claim, see 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, and has not otherwise resulted in disability 
warranting an increased rating during that time.  Thus, a 
staged rating is not indicated.  

This is not a case where the evidence is in equipoise; 
rather, the preponderance of the evidence is against 
assignment of an initial evaluation in excess of 10 percent 
and thus the benefit of the doubt is not for application.


ORDER

An initial evaluation in excess of 10 percent for post-
operative right ankle sprain with arthroscopic ligamentous 
reconstruction is denied.


REMAND

The veteran is seeking entitlement to an increased evaluation 
for her service-connected left knee disability.  The RO 
denied this benefit in April 1999 and informed the veteran of 
the decision.  She submitted a timely notice of disagreement 
later in April 1999.  The RO has not yet issued a statement 
of the case in response to the veteran's notice of 
disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
See also VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Accordingly, this claim is remanded to the RO for the 
following action:

The RO should issue the veteran an 
appropriate statement of the case 
addressing the issue of entitlement to an 
increased evaluation for her service-
connected left knee disability.  The 
veteran also should be apprised that, 
pursuant to 38 C.F.R. § 20.302 (2000), 
she has 60 days from the date of mailing 
of the statement of the case to file a 
substantive appeal or equivalent 
statement, or to request an extension of 
time to do so.  Otherwise, this issue 
will no longer be before the Board.

If a timely substantive appeal has been filed and if 
otherwise in order, the claim should thereafter be returned 
to the Board.  The Board intimates no opinion as to the 
ultimate outcome of this claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  She need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

